Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 22 September 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2020 has been entered.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 The instant specification teaches embodiments of a phage-associated library or a DNA-associated library (e.g. para 0020, pg. 5-6; Fig. 1). Furthermore, the instant specification teaches a library defines a unique identifier sequence tag for each of a plurality of chemicals (e.g. para 0018, pg. 5). 
However, it is not clear from the instant disclosure whether the “unique identifier sequence tag” is a single nucleic acid entity associated with each individual chemical agent or heavy metal or the “unique identifier sequence tag” represents a pattern of the modified biomolecules expressed due to exposure to a particular chemical agent or heavy metal. 
It is also noted that Fig. 1 exemplifies two separate embodiments:  A clinical sample combined with a phage-associated library or a clinical sample combined with a DNA-associated library. This figure does not indicate the presence of a separate nucleic acid entity in the exemplary depiction of a phage-associated library. Furthermore, it is not clear from this figure if the DNA sequence of the DNA associated library is the claimed “unique identifier sequence tag”. In the embodiment wherein the DNA sequence of the DNA associated library is the tag, it is not clear if the inventions of claims 1 and 12 require both the phage-associated library and the DNA-associated library in the same apparatus.
Therefore, Fig. 1 does not clarify the requirement of a plurality of unique identifier sequence tags each associated with a particular chemical agent or heavy metal.

Furthermore, claim 7 does not further clarify the invention of claim 1.
Therefore, it is not clear if the instant claims recite an apparatus comprising the claimed components at all times or only during use of the apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Bernard 1986, Bernard 1987, Waterman et al., Date et al.  Hu et al. and Elad et al. 
Claim(s) 1,7,12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (Clinical chemistry 32.8 (1986): 1468-1472), i.e. Bernard 1986, in view of Bernard et al. (International archives of occupational and environmental health 59.3 (1987): 303-309.), i.e. Bernard 1987; Waterman et al. (Environmental health perspectives 102.12 (1994): 1052-. 
Bernard 1986 teach a device for determining the amount of anti-laminin antibodies in a clinical sample by immunoassay using laminin-coated particles, wherein the device comprises modules including: a diluter, a sampler with a pump for driving fluid flow through the device, a manifold, an autocounter, a recorder and a computer (e.g. 1st para, Assay section, pg. 1469; Fig. 1, pg. 1469). 
Bernard 1986 disclose that their device comprises a component, i.e. a diluter, that dilutes the sample in a solution comprising Tween 20 prior to transfer to the sampler. Furthermore, Bernard 1986 teach laminin-coated particles are combined with clinical samples and introduced into the sampler of their device (e.g. The Tecan sampler automatically dilutes, on a tray, material corresponding to a calibration curve-anti-laminin rabbit lgG--and the sera to be analyzed. The buffer used is glycine buffered saline containing 1 g of bovine serum albumin (Sigma Chemical Co., St. Louis, MO Ql 78) per liter. The tray of diluted samples and standards is then transferred to the Breda sampler together with the stabilized laminin coated particles as in 2nd para, Assay section, pg. 1469; Fig. 1). 
As indicated in Fig. 1, the device of Bernard 1986 comprises a circular tray of compartments in the diluter and sampler components. Furthermore, Bernard 1986 teaches 
Bernard 1986 further teaches individual aliquots of the sample/particle mixture are transported to an incubator module, wherein the mixture is subjected to conditions that allow binding reactions, and subsequently to an “autocounter” which detects the amount of anti-laminin antibodies in the sample/particle mixture. The results are transmitted to the recorder and computer (e.g. 2nd para, Assay section, pg. 1469; Fig. 1, pg. 1469).
 Bernard 1986 does not expressly teach analysis of a plurality of clinical samples from subjects that have been exposed to chemicals or heavy metals.
 However, Bernard 1987 teach that the device of Bernard 1986 is used to assay human serum samples from individuals exposed to heavy metal, i.e. Pb2+, for the presence of anti-laminin antibodies using laminin-coated beads (e.g. Abstract, pg. 303; Subjects and Methods section, pg. 304; Table 1, pg. 305, Bernard 1987).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teaching of Bernard 1986 comprising providing an apparatus comprising capture material, i.e. particles, coated with capture reagent, i.e. anti-laminin antibodies,  associated with lead exposure  and to include clinical samples from subjects that have been exposed to chemicals or heavy metals as taught by Bernard 1987 because these claims elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an apparatus for determining past exposure to chemical agents or heavy metals.
nd para, Assay section, pg. 1469; Fig. 1, pg. 1469), the combined teachings of Bernard 1986 and Bernard 1987 render obvious the limitations: an apparatus for determining past exposure to chemical agents or heavy metals, the apparatus comprising: a plurality of capture reagents that each bind with a target antibody; a plurality of clinical samples associated with an individual;  a plurality of capture materials each coated with a capture reagent(i.e. laminin coated latex particles);  and a plurality of test cells as required by claim 1.
Furthermore, the combined teachings of Bernard 1986 and Bernard 1987 render obvious the limitations: an apparatus for determining past exposure to chemical agents or heavy metals, the apparatus comprising: a capture reagent that binds with a target antibody; a clinical sample associated with an individual; a capture material coated with the capture reagent; and at least a first test cell having a first test volume, wherein the capture material is contained within the first test cell and the first test volume being large enough to accommodate a mixture formed from the capture material and the clinical sample as required by claim 12.
Furthermore, the combined teachings of Bernard 1986 and Bernard 1987 render obvious the limitations: an apparatus for determining past exposure to chemical agents or heavy metals, the apparatus comprising: a plurality of capture reagents that each bind with a target antibody; a plurality of clinical samples associated with an individual; a plurality of capture materials each coated with a capture reagent; and a plurality of test cells, each cell claim 16.
The combined teachings of Bernard 1986 and Bernard 1987 teach laminin-coated particles of their device are capable of causing agglutination, i.e. binding, with anti-laminin antibodies.
 However, they do not expressly teach anti-laminin antibodies are associated with a target adduct or a modified biomolecule associated with a particular agent or heavy metal or that laminin- coated particles bind with a known protein adduct associated with a particular agent or heavy metal.
 Furthermore, they do not expressly teach a phage or a yeast library; a plurality of adducts or modified biomolecules associated with a plurality of chemicals or heavy metals and generated by exposing the phage or yeast library to the plurality of chemicals or heavy metals; a plurality of unique identifier sequence tags each associated with a particular chemical agent or heavy metal; a plurality of capture reagents that each bind with a unique target antibody, each unique target antibody being an indicator associated with one of the plurality of the adducts, modified biomolecules, or unique identifier sequence tags as required by claim 1.
Furthermore, they do not expressly teach a plurality of libraries comprising a chemical-phage library, a chemical-DNA library, or protein modification library; an adduct or modified biomolecule associated with a chemical or heavy metal and generated by exposing one or more of the plurality of libraries to the chemical or heavy metal; a unique identifier sequence tag associated with the chemical or heavy metal; a capture reagent that binds with a target claim 12.
Furthermore, they do not expressly teach a plurality of adducts or modified biomolecules associated with a plurality of chemicals or heavy metals; a plurality of unique identifier sequence tags each associated with a particular chemical agent or heavy metal of the plurality of chemicals or heavy metals; a plurality of capture reagents that each bind with a unique target antibody, each unique target antibody being an indicator associated with one of the plurality of the adducts, modified biomolecules, or unique identifier sequence tags; a plurality of capture materials each coated with a unique capture reagent from the plurality of capture reagents as required by claim 16.
Regarding the limitations reciting adducts or modified biomolecules associated with a plurality of chemicals or heavy metals and generated by exposing the phage or yeast library to the plurality of chemicals or heavy metals as required by claims 1 and 12:
These limitations are considered product by process limitations because they recite adducts or modified biomolecules that are generated by a certain process, i.e. by exposing the phage or yeast library to the plurality of chemicals or heavy metals.

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product

claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.”   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was
directed to a novolac color developer. The process of making the developer was
allowed. The difference between the inventive process and the prior art was the addition
of metal oxide and carboxylic acid as separate ingredients instead of adding the more
expensive pre-reacted metal carboxylate. The product-by-process claim was rejected
because the end product, in both the prior art and the allowed process, ends up
containing metal carboxylate. The fact that the metal carboxylate is not directly added,
but is instead produced in-situ does not change the end product.). 

Therefore, prior art is applied that meets the requirement of providing protein adducts or modified biomolecules.
Prior to the effective filing date of the claimed invention, Waterman et al. teach analysis of immunogenic response in mice due to exposure to lead. They teach methods comprising expression of a protein adduct associated with exposure to lead (e.g. in vitro expression of lead-altered MBP as well as exposing mice to lead compound to generate lead-altered GFAP as in 1st-2nd para, Methods section, pg. 1052-1053) and generation and quantification of antibodies that associate with a protein adduct or modified biomolecule associated with exposure to lead (e.g. increase in presence of anti-MBP or anti-GFP antibodies due to exposure to lead-altered MBP and lead-altered GFAP as assayed by ELISA of mouse serum samples as in entire Waterman th para, Methods section, pg. 1053; 1st para, Discussion section, pg. 1054;  Fig. 1, pg. 1053; Fig. 5, pg. 1054).
Like Bernard 1986, Waterman et al. teach performing an ELISA comprising providing a solid support coated with an antigen that binds with antibodies that are generated physiologically due to exposure to lead (e.g. 5th para, Methods section, pg. 1053).
Furthermore, Date et al. teach a device that is capable of performing a multiplexed immunoassay for detecting heavy metal ions wherein beads are conjugated with ITCB-EDTA or ITCB-DTPA which are antigens that bind antibodies that bind heavy metal ions (e.g. 3rd para, pg. 107; Section 2.5, pg. 108; Fig. 2, pg. 108). Date also teaches that beads are conjugated with ITCB-EDTA or ITCB-DTPA in multiple areas in order to allow simultaneous assay of multiple samples (e.g. Section 2.3, pg. 107-108; Fig. 1, pg. 108).
Furthermore, Date et al. teach a device comprising multiple solid phase areas for assaying multiple different samples and a detection region (e.g. Fig. 1 and 2, pg. 108). 
Therefore, as both Waterman et al. and Date et al. teach analysis comprising using a plurality of capture reagents associated with heavy metals, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teaching of Waterman et al.  comprising providing reagents that are associated with lead exposure such as anti-MBP antibody , anti-GFAP antibody, lead-altered MBP or lead-altered GFAP to include particles comprising capture reagents, i.e. antigens, that are capable of binding different antibodies as taught by Date et al. because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Bernard 1986 and Bernard 1987,  comprising providing capture material, i.e. particles, coated with capture reagent, i.e. anti-laminin antibodies, associated with lead exposure to include other reagents that are associated with lead exposure such as the presence of protein adducts such as lead-altered MBP and lead-altered GFAP as well as  particles comprising capture reagents that are capable of binding different targets such as anti-MBP antibody and  anti-GFAP antibody as taught by Waterman et al. and Date et al. because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device comprising a capture material coated with a capture reagent that is associated with exposure to lead.
Therefore, the combined teachings of Bernard 1986, Bernard 1987, Waterman et al. and Date et al. render obvious the limitations: the apparatus comprising: a plurality of adducts or modified biomolecules associated with a plurality of chemicals or heavy metals; a plurality of capture reagents that each bind with a unique target antibody, each unique target antibody being an indicator associated with one of the plurality of the adducts, modified biomolecule; a plurality of capture materials each coated with a different capture reagent from the plurality of capture reagents as required by claim 1.
 a capture reagent that binds with a target antibody associated with the adduct, modified biomolecule; a capture material coated with the capture reagent as required by claim 12.
Therefore, the combined teachings of Bernard 1986, Bernard 1987, Waterman et al. and Date et al. render obvious the limitations: the apparatus comprising: a plurality of adducts or modified biomolecules associated with a plurality of chemicals or heavy metals; a plurality of capture reagents that each bind with a unique target antibody, each unique target antibody being an indicator associated with one of the plurality of the adducts, modified biomolecules; a plurality of capture materials each coated with a unique capture reagent from the plurality of capture reagents as required by claim 16.
Furthermore, as Bernard 1986 teach a device comprising  individual test compartments comprising capture materials comprising capture reagents as well as sample and Date et al. teach a device comprising a plurality of particles comprising capture reagents that are capable of binding different targets and a plurality of test volumes, the combined teachings of Bernard 1986, Bernard 1987, Waterman et al. and Date et al. render obvious the limitations: the apparatus of claim 1, wherein each cell of the plurality of test cells comprises capture material from the plurality of capture materials and a clinical sample from the plurality of clinical samples as required by claim 7.
The combined teachings of Bernard 1986, Bernard 1987, Waterman et al. and Date et al. render obvious an apparatus comprising a plurality of adducts, a plurality of capture reagents, a 
However, they do not expressly teach a phage or yeast library and a plurality of unique identifier tags. 
Prior to the effective filing date of the claimed invention, Hu et al. teach that it is known in the art to provide a yeast library that has been treated with different metals and pathogenic agents as well as a collection yeast-generated proteins affected by each treatment (e.g. entire Hu ref and especially sections 2.2-2.3, pg. 1460-1462, Figure 2a table, pg. 1461; Table 1, pg. 1465-1466; section 3.5, pg. 1467-1469). Furthermore, Hu et al. teach yeast is an ideal model to study metal stress because it is a simple organism that facilitates global genomic and proteomic analysis, wherein yeast cellular mechanisms may overlap with processes in human models (e.g. 1st para, pg. 1464).
Furthermore, like Hu et al., Elad et al. teach a method comprising analysis of the effects of metal stress on a simple organism library. Specifically, Elad et al. teach methods comprising providing a bacterial library that has been treated with different metals and generating a unique “barcode” pattern for each treatment based on gene expression affected by each treatment (e.g. entire Elad ref and especially 4th para, pg. 3783; sections 2.1-2.3, Materials and Methods section, pg. 3783-3784; section 3.1 and Table 1,pg. 3784-3785; barcode patterns associated with individual metal treatments as in section 3.2, pg. 3786 and Fig. 3 and 4, pg. 3787).
Therefore, as Hu et al. and Elad et al. both teach analysis of simple organism libraries after treatment with different metals, it would have been prima facie obvious to a person of st para, pg. 1464, Hu).
Furthermore, as Bernard 1986, Bernard 1987, Waterman et al., Hu et al. and Elad et al. all teach organism-based analysis of exposure to heavy metals and chemicals, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Bernard 1986, Bernard 1987, Waterman et al. and Date to include diagnostic tools such as a yeast library treated to different metals and chemicals and the associated expressed modified biomolecules as taught by Hu et al. and a plurality of unique identification tags, i.e. “ barcode” patterns, each pattern associated with a different metal or chemical treatment as taught by Elad et al. because  a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device comprising reagents for the analysis of exposure to chemicals and heavy metals. st para, pg. 1464, Hu).
 Therefore, as Hu et al. teach a yeast library and associated modified biomolecules and Elad et al. teach a plurality of unique identification tags, i.e. “barcode” patterns, each pattern associated with a different metal or chemical treatment are diagnostic tools for assessing the effect of exposure to chemicals and heavy metals, the combined teachings of Bernard 1986, Bernard 1987, Waterman et al., Date et al., Hu et al. and Elad et al. render obvious claims 1, 12 and 16.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 As noted above, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections. 
Regarding Applicants’ arguments that the previously cited references do not teach the new requirements of a phage or yeast library, a plurality of adducts or modified biomolecules and a plurality of unique identifier sequence tags, the teaching of Hu et al. and Elad et al. are applied to show that a yeast library and associated modified biomolecules as well as a plurality of unique identification tags, i.e. “barcode” patterns, each pattern associated with a different metal or chemical treatment, are known in the art as diagnostic tools for assessing the effect of exposure to chemicals and heavy metals.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Examiner, Art Unit 1639